DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          TIMOTHY BOBERG,
                              Appellant,

                                     v.

                       THOMAS W. CONLEY, III,
                             Appellee.

                               No. 4D17-2469

                           [February 1, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No. 2016-CA-
353.

   Christopher J. Whitelock and David S. Frank of Whitelock & Associates,
P.A., Fort Lauderdale, for appellant.

   Scott R. LeConey of Swain & Harris, P.A., Lake Placid, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.